                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

JARMAL JABBAR SANDERS,                    )
                                          )
             Plaintiff,                   )
                                          )
      v.                                  )      CASE NO. 2:19-CV-440-WKW
                                          )             [WO]
JOHN L. MERRILL, Alabama                  )
Secretary of State,                       )
                                          )
             Defendant.                   )

                                      ORDER

      Plaintiff Jarmal Jabbar Sanders, who is proceeding pro se, alleges that he was

“charged an excessive fee to qualify as [a] candidate for the office of Judge of

Probate for Dallas County[,] Alabama.” (Doc. # 1, at 1.) Before the court is

Plaintiff’s motion for a writ of mandamus. (Doc. # 6.) Plaintiff moves the court to

order the Federal Bureau of Investigation to arrest Alabama Secretary of State John

Merrill, City of Selma Mayor Darrio Melton, and Alabama Attorney General Steve

Marshall “on hate crime charges of social-economic class discrimination and

conspiracy to interfere with civil rights and obstruction of justice.” (Doc. # 6, at 1

(emphasis omitted).)

      Federal courts “may issue all writs necessary or appropriate in aid of their

respective jurisdictions and agreeable to the usages and principles of law.” 28 U.S.C.
§ 1651. However, mandamus “is an extreme form of equitable relief . . . .” Preferred

Sites, LLC v. Troup Cty., 296 F.3d 1210, 1220 (11th Cir. 2002) (citation omitted).

“[O]nly exceptional circumstances amounting to a judicial ‘usurpation of power’

will justify this extraordinary remedy.” In re Corrugated Container Antitrust Litig.,

614 F.2d 958, 962 (5th Cir. 1980).1 “Generally speaking, before the writ of

mandamus may properly issue, three elements must coexist: (1) a clear right in the

plaintiff to the relief sought; (2) a clear duty on the part of the defendant to do the

act in question; and (3) no other adequate remedy available.” Dist. Lodge No. 166,

Int’l Ass’n of Machinists & Aerospace Workers, AFL-CIO v. TWA Servs., Inc., 731

F.2d 711, 717 (11th Cir. 1984) (citation and internal quotation marks omitted). Even

if the movant demonstrates each element required for mandamus, “it is important to

remember that issuance of the writ is in large part a matter of discretion with the

court to which the petition is addressed.” Kerr v. U.S. Dist. Court for N. Dist. of

Calif., 426 U.S. 394, 403 (1976) (citations omitted).

       Based upon a review of the record in light of the principles and standards set

forth above, the court finds that Plaintiff has not established the required elements

for obtaining a writ of mandamus and that his motion is without merit. Accordingly,




       1
         In Bonner v. City of Prichard, the Eleventh Circuit adopted as binding precedent all
decisions of the former Fifth Circuit issued prior to October 1, 1981. See 661 F.2d 1206, 1209
(11th Cir. 1981) (en banc).

                                              2
it is ORDERED that Plaintiff’s motion for a writ of mandamus (Doc. # 6) is

DENIED.

     DONE this 19th day of March, 2020.

                                              /s/ W. Keith Watkins
                                        UNITED STATES DISTRICT JUDGE




                                    3
